Citation Nr: 0508321	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the left knee.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

4.  Entitlement to service connection for residuals of 
injuries of the back and neck.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, for additional development.  The veteran failed 
to report for relevant VA examinations in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the claims 
file does not include all relevant VA medical records.  
Therefore, the claims require additional compliance with The 
Veterans Claims Assistance Act (VCAA).

On a VA Form 21-4142 submitted in February 2003, the veteran 
indicated that he received treatment at the VA Austin 
Outpatient Clinic.  He also commented that he was being 
treated at Audie Murphy VA hospital.  

The claims file does not have recent treatment records from 
the Audie Murphy VA Medical Center (VAMC) in San Antonio, 
Texas.  The most recent medical records in the claims file 
from that facility are dated no later than 1998.  The most 
recent VA medical records in the claims file (dated through 
2003) were submitted from the VA Central Texas Health Care 
System, i.e., the VAMCs in Waco, Temple, and Marlin, as well 
as the Austin VA Outpatient Center.  The Audie Murphy VAMC is 
not part of that group of VA facilities.  

It is clear that VA has a duty to assist the appellant in the 
development of facts pertinent to his claims.  This duty 
includes obtaining all VA treatment records.  The VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Under the pertinent provisions of the new law, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2004).  In addition, there are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
all medical records located at the Audie 
Murphy VAMC, dated in 1998 and 
thereafter, which have not been 
previously secured.

2.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, the RO 
should readjudicate the veteran's claims 
for service connection for chondromalacia 
of the left knee; hepatitis; residuals of 
a head injury, to include headaches; and 
residuals of injuries of the back and 
neck.  If any part of this decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


